USCA11 Case: 21-10519     Date Filed: 07/09/2021    Page: 1 of 4



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 21-10519
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:20-cv-14316-DMM



GREGORY MAKOZY,

                                                            Plaintiff-Appellant,

                                  versus



WESTCOR LAND TITLE,
ARMOUR SETTLEMENT SERVICES,

                                                          Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                               (July 9, 2021)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10519        Date Filed: 07/09/2021   Page: 2 of 4



      Gregory Makozy, proceeding pro se, appeals the district court’s dismissal

with prejudice of his second amended civil complaint alleging claims under the

Real Estate Settlement Procedures Act (“RESPA”) and negligence as time-barred.

On appeal, he argues that he is entitled to equitable tolling because his failure to

file within the statute of limitations was due to excusable neglect.

      We review the application of a statute of limitations de novo. Berman v.

Blount Parrish & Co., Inc., 525 F.3d 1057, 1058 (11th Cir. 2008). Dismissal on

statute-of-limitations grounds is appropriate where “it is apparent from the face of

the complaint that the claim is time-barred.” La Grasta v. First Union Sec., Inc.,

358 F.3d 840, 845 (11th Cir. 2004) (quotation marks omitted).

      The statute of limitations for a negligence claim is four years under Florida

law and two years under Pennsylvania law. Fla. Stat. § 95.11(3)(a); 42 Pa. Cons.

Stat. § 5524(7). The statute of limitations for claims under RESPA is: (1) three

years for an alleged servicing violation; and (2) one year for claims related to

kickbacks and unearned fees and seller liability for requiring title insurance to be

purchased from a particular title company. 12 U.S.C. § 2614.

      Equitable tolling is appropriate when a litigant untimely files due to

extraordinary circumstances that are beyond his control and unavoidable even with

due diligence. Stamper v. Duval Cnty. Sch. Bd., 863 F.3d 1336, 1342 (11th Cir.




                                           2
          USCA11 Case: 21-10519       Date Filed: 07/09/2021    Page: 3 of 4



2017). However, it is an “extraordinary remedy which should be extended only

sparingly.” Justice v. United States, 6 F.3d 1474, 1479 (11th Cir. 1993).

      Generally, arguments not raised before the district court are deemed waived.

McGroarty v. Swearingen, 977 F.3d 1302, 1306 (11th Cir. 2020). We have stated

that, “as an appellate court with no fact finding mechanism,” we are hesitant to

consider “fact-bound issues” that the district court never had a chance to examine.

Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).

      Here, the district court properly dismissed Makozy’s second amended

complaint as time-barred. Makozy’s allegations of Armour’s and Westcor’s

alleged negligence and violations of RESPA were centered on two refinance

transactions, which he alleged took place in September 2015 and August 2016.

But he filed his initial complaint in September 2020, which was more than four

years after the second refinance transaction and beyond all of the applicable

statutes of limitations. See 12 U.S.C. § 2614 (one year or three years); Fla. Stat. §

95.11(3)(a) (four years); 42 Pa. Cons. Stat. § 5524(7) (two years). Therefore,

based on the dates on the face of the second amended complaint, the district court

did not err by concluding that Makozy filed this action beyond the applicable

statutes of limitation. La Grasta, 358 F.3d at 845.

      As to Makozy’s argument that equitable tolling was warranted because he

was incarcerated for a 30-month period ending in January 2019, he waived any


                                          3
            USCA11 Case: 21-10519        Date Filed: 07/09/2021   Page: 4 of 4



such argument by failing to properly raise it before the district court. McGroarty,

977 F.3d at 1306. Although Makozy stated in responsive pleadings that he would

prove the doctrine of excusable neglect, he did not present to the court any facts or

circumstances to establish that equitable tolling was warranted, whether due to his

incarceration or otherwise, and admits on appeal that the district court “did not

have all the facts” as to his reason for equitable tolling. And, while the district

court noted Makozy’s attempted equitable-tolling contention in its order, it made

no finding as to whether he was entitled to equitable tolling because he had

“fail[ed] to set forth any circumstances” establishing that the remedy was

warranted. Because Makozy never argued before the district court any facts as to

why he was entitled to excusable neglect, the district court never had a chance to

examine whether equitable tolling was warranted, and therefore he has waived that

argument on appeal. Access Now, 385 F.3d at 1331; McGroarty, 977 F.3d at 1306.

      AFFIRMED.1




      1
          Appellant’s motion for summary reversal is DENIED.
                                              4